Citation Nr: 0015536	
Decision Date: 06/13/00    Archive Date: 06/22/00

DOCKET NO.  99-02 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)in 
Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss and tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from June 1943 to February 
1946.  

An October 1987 RO rating decision denied service connection 
for tinnitus.  A February 1988 RO rating decision denied 
service connection for bilateral hearing loss.  The veteran 
was notified of these determinations but did not appeal.

In 1997, the veteran submitted an application to reopen the 
claim for service connection for bilateral hearing loss and 
tinnitus.  This appeal comes to the Board of Veterans' 
Appeals (Board) from an April 1998 RO rating decision that 
determined there was no new and material evidence to reopen 
the claim for service connection for bilateral hearing loss 
and tinnitus.

FINDINGS OF FACT

1.  By unappealed 1987 and 1988 RO rating decisions, service 
connection for bilateral hearing loss and tinnitus was 
denied.

2.  Evidence received subsequent to those rating decisions is 
of such significance that it must be considered in order to 
fairly decide the merits of the claim.

3.  The veteran has submitted competent evidence showing the 
presence of hearing problems in service, bilateral hearing 
loss and tinnitus after service, and a suggestion of a 
connection between them and the sound of Naval gunfire.

CONCLUSIONS OF LAW

1.  The unappealed 1987 and 1988 RO rating decisions are 
final.  38 U.S.C.A. § 7105, previously 4005, (West 1991); 
38 C.F.R. § 3.104(a) (1999).

2.  New and material evidence has been received to reopen the 
claim for service connection for bilateral hearing loss and 
tinnitus.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).

3.  The claim for service connection for bilateral hearing 
loss and tinnitus is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999).

Where sensorineural hearing loss becomes manifest to a degree 
of 10 percent within one year from date of termination of 
active service, it shall be presumed to have been incurred in 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).

For the purposes of applying VA laws, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, and 4000 
hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz are 26 decibels or greater; or 
when the speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval or air 
organization of the United States during a period of war, 
campaign or expedition, the VA Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, condition or hardship of 
such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reason for granting or denying 
service-connection in each case shall be recorded in full  
38 U.S.C.A. § 1154(b) (West 1991).

Since the veteran did not submit a timely substantive appeal 
to the 1987 and 1988 rating decisions, they are final with 
the exception that he may later reopen the claim if new and 
material evidence is submitted.   38 U.S.C.A. §§ 5108, 7105, 
previously 4005; 38 C.F.R. §§ 3.104(a), 3.156(a).  The 
question now presented is whether new and material evidence 
has been submitted since the February 1988 RO rating decision 
to permit reopening of the claim.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  For evidence to be deemed new, it must not 
be cumulative or redundant; to be material, it must bear 
directly and substantially upon the specific matter under 
consideration (here, whether the veteran has hearing loss 
related to an incident of service).  For evidence to be new 
and material it must be of such significance that, alone or 
with the other evidence of record, it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  

Following the Federal Circuit's decision in Hodge, the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, the Court) had the opportunity to discuss 
the relationship between determinations of new and material 
evidence to reopen and those of well-groundedness.  Elkins v. 
West, 12 Vet. App. 209 (1999).  The Court also noted that, in 
rejecting the Colvin reasonable-possibility-of-outcome-change 
test, Hodge effectively decoupled the existing relationship 
under the Court's case law between determinations of well-
groundedness and of new and material evidence to reopen.  
Prior to Hodge, no opinion of the Court ever suggested that 
evidence that was sufficient to reopen might not be 
sufficient to well ground a claim.  Moray v. Brown, 5 Vet. 
App. 211, 214 (1993) (quoting Gober v. Derwinski, 2 Vet. App. 
470, 472 (1992)) (new and material evidence "is, by its 
nature, well[]grounded"); Robinette v. Brown, 8 Vet. App. 
69, 76 (1995) (a lower evidentiary threshold is applicable to 
determining whether a claim is well grounded); Edenfield v. 
Brown, 8 Vet. App. 384, 390 (1995) (the difference, if any, 
between the evidence necessary to present a well-grounded 
("plausible") claim and that needed to satisfy the third 
new-and-material evidence requirement ("reasonable 
possibility") is slight).  Consequently, if upon remand the 
Board determines that new and material evidence has been 
presented, it next must determine, as part of its "review 
[of] the former disposition of the claim" under section 
5108, whether the veteran's claim, as then reopened, is well 
grounded in terms of all the evidence in support of the 
claim, generally presuming the credibility of that evidence.  
In this regard, the Court noted that, as outlined in Winters 
v. West, 12 Vet. App. 203 (1999), issued by the Court 
concurrently with the Elkins opinion, if the Court on review 
of all the evidence of record in support of the claim were to 
determine that the veteran's underlying claim was not well 
grounded, the Court would not remand for the Board to apply 
38 C.F.R. § 3.156(a) and Hodge because the failure to apply 
the regulation under such circumstance would not be 
prejudicial to the veteran.

The evidence of record at the time of the 1987 and 1988 RO 
rating decisions consisted of statements from the veteran to 
the effect that he had hearing loss and tinnitus due to 
exposure to loud noises from gunfire during World War II and 
that he had hearing problems and tinnitus in service, service 
medical records that did not show the presence of hearing 
loss and tinnitus, service documents that showed the veteran 
had service in the Pacific theater of operations during World 
War II, and private medical reports of audiological 
evaluations in the 1980's that revealed the presence of 
bilateral hearing loss that meets the criteria of 38 C.F.R. 
§ 3.385 for hearing loss for VA compensation.  A review of 
the February 1988 RO rating decision does not show 
consideration of the provisions of 38 U.S.C.A. § 1154(b).

Since the February 1988 RO rating decision, additional 
statements from the veteran have been received to the effect 
that he had hearing problems in service caused by the loud 
noises of gunfire during World War II, additional service 
documents that show a ship the veteran served on participated 
in extensive combat against the enemy, and private medical 
reports that do not show the presence of hearing loss.  The 
Board finds that this evidence is not new and material except 
for the service documents showing that a ship the veteran 
served on participated in action against the enemy during 
World War II.  This evidence when considered with the other 
evidence of record indicates that the veteran is most likely 
a combat veteran.  The Board finds that this evidence is of 
such significance that it should be considered in order to 
fairly decide the merits of the claim for service connection 
for bilateral hearing loss and tinnitus.  Jensen v. Brown, 19 
F. 3d 1413 (1995); Corpuz v. Brown, 4 Vet. App. 110, 113 
(1999).

The question now to be answered in this case is whether the 
veteran has presented evidence of a well-grounded claim for 
service connection for bilateral hearing loss; that is, 
evidence which shows that the claim is plausible, meritorious 
on its own, or capable of substantiation.  38 U.S.C.A. 
§ 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  If he has not presented such a claim, his appeal 
must, as a matter of law, be denied, and there is no duty on 
the VA to assist him further in the development of the claim.  
Murphy at 81.  The Court has also stated that a claim must be 
accompanied by supporting evidence; an allegation is not 
enough.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In a 
claim of service connection, this generally means that 
evidence must be presented which in some fashion links a 
current disability to a period of military service, or as 
secondary to a disability which has already been service-
connected.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.310 (1999); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  "In order for a claim to be well-grounded, 
there must be competent evidence of current disability (a 
medical diagnosis) ...; of incurrence or aggravation of a 
disease or injury in service (lay or medical testimony), ...; 
and of a nexus between the inservice injury or disease and 
the current disability (medical evidence)." Caluza v. Brown, 
7 Vet. App. 498 (1995).

The Board concedes that the veteran is a combat veteran and 
that his statements with regard to having ear problems in 
service are accepted.  This evidence when considered with the 
private medical reports including one dated in 1995 showing 
the comment, "H[istory] tinnitus (5 inch gun WWII)," 
suggests a connection between service and the bilateral 
hearing loss and tinnitus.  Hence, the Board finds that this 
claim is well grounded.


ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for bilateral hearing loss and 
tinnitus, and this claim is well grounded.  To this extent 
only, the appeal is granted.


REMAND

Because the claim for service connection for bilateral 
hearing loss and tinnitus is reopened and well grounded, VA 
has a duty to assist the veteran in the development of facts 
pertinent to this claim.  38 U.S.C.A. § 5107(a).

The evidence, statements from the veteran, reveals that he 
veteran had hearing problems in service due to exposure to 
the loud noises of naval gunfire, and the post-service 
medical records reveal the presence of bilateral hearing 
loss.  Where there is reasonable possibility that a current 
condition is related to a condition experienced in service, 
VA should seek a medical opinion as to whether the veteran's 
current condition is in any way related to the condition 
experienced in service.  Horowitz v. Brown, 5 Vet. App. 217 
(1993).

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should schedule the veteran 
for VA ear examination to determine the 
nature and extent of any hearing loss and 
tinnitus.  All indicated studies, 
including audiological evaluation should 
be performed, and all clinical findings 
reported in detail.  The examiner should 
give a fully reasoned opinion as to the 
etiology of any hearing loss and tinnitus 
found, including whether it is at least 
as likely as not that the hearing loss 
and tinnitus are related to exposure to 
loud noises while in service.  The 
examiner should assume that the veteran 
was exposed to naval gunfire in service, 
which was followed by temporary hearing 
loss and tinnitus, as the veteran has 
related.  The claims folder should be 
made available to the examiner for review 
in conjunction with the examination, and 
the examiner should acknowledge such 
review in the examination report.

2.  After the above development, the RO 
should review the claim for service 
connection for bilateral hearing loss and 
tinnitus on a de novo basis.  If action 
remains adverse to him, an appropriate 
supplemental statement of the case should 
be sent to him and his representative.  
They should be afforded an opportunity to 
respond to the supplemental statement of 
the case before the file is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals


 



